Name: COMMISSION REGULATION (EC) No 1532/96 of 30 July 1996 temporarily suspending the issuing of export licences for certain milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy;  trade policy
 Date Published: nan

 No L 190/40 HEN-! Official Journal of the European Communities 31 . 7. 96 COMMISSION REGULATION (EC) No 1532/96 of 30 July 1996 temporarily suspending the issuing of export licences for certain milk products period; whereas the issuing of export licences for the products concerned shoud be temporarily suspended, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Commission Regulation (EC) No 2931 /95 (2), Having regard to Commission Regulation (EC) No 1466/95 of 27 June 1995 laying down special detailed rules of application for export refunds on milk and milk products (3), as last amended by Regulation (EC) No 1315/96 (4), and in particular Article 8 (3) thereof, Whereas uncertainty is a feature of the market in certain milk products; whereas it is necessary to prevent specula ­ tive applications that may lead to a distorsion in compe ­ titon between traders, threatening the continuity of exports of those products for the remainder of the current HAS ADOPTED THIS REGULATION: Article 1 1 . The issuing of export licences for milk products falling within CN code 0406 90 33 151 is hereby suspended for 31 July 1996. 2. No action shall be taken in respect of applications for licences pending which would have been issued from 31 July 1996 . Article 2 This Regulation shall enter into force on 31 July 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148, 28. 6. 1968, p. 13 . (2) OJ No L 307, 20. 12. 1995, p. 10 . (3) OJ No L 144, 28. 6 . 1995, p. 22. (4) OJ No L 170, 9. 7. 1996, p. 20.